DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 7 December 2021. 
Claims 12 and 18 were canceled. Claims 1, 3, 10, 11, 13, 15, and 16 were amended. Claims 21 and 22 are new. Claims 1-11, 13-17, and 19-22 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-17, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency. 

	Claim 1 recites “generating one or more tags in each of multiple iterations until a product of probabilities for the one or more tags in one of the multiple iterations is less than a threshold amount”. The scope of the limitation would be unclear to one of ordinary skill in the art. One of ordinary skill in the art would understand each tag to be associated with a probability. Thus where the claim references a “product of probabilities for the one or more tags” the scope of the claim would be unclear to one of ordinary skill in the art when there is only one tag and one probability. Specifically it would not be clear if the “product of probabilities” limitation implicitly requires multiple tags to reach a terminating condition, or whether the “product of probabilities” for a single tag is simply the tag’s probability. Because the scope of the claim would be unclear to one of ordinary skill in the art, the claim is indefinite. Claims 10 and 15 are similarly rejected.
	For the purposes of examination, the latter interpretation will be used. 

	Claim 10 recites a “means for using the color theme embedding…” and further recites “the means for using including using a recurrent neural network generating one or more tags in each of multiple iterations until a product of probabilities for the one or more tags in one of the multiple iterations is less than a threshold amount”. The scope of the limitation would be unclear to one of ordinary skill in the art. As noted above, the “means” is interpreted as a means-plus function limitation. It is not clear how to parse the further description (e.g., the means for using including…”) of this means. Specifically it is not clear whether the further using is part of the means plus function functionality, or whether the further using is further description of what should be interpreted in the place of the means plus function limitation. As such, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite.
	For the purposes of examination, the limitation will be interpreted as if it was written: “a means for using the color theme embedding to determine multiple tags for the color theme and using a recurrent neural network generating one or more tags in each of multiple iterations until a product of probabilities for the one or more tags in one of the multiple iterations is less than a threshold amount”.  
	
Claim 10’s limitation “means for using the color theme embedding to determine…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As explained above, this means plus functionality is interpreted as associated with the functionality of both “using the color theme embedding to determine multiple tags for the color theme” and “using a recurrent neural network generating one or more tags in each of multiple iterations until a product of probabilities for the one or more tags in one of the multiple iterations is less than a threshold amount.” The specification does not clearly link both of these functions to any element. For example, one of ordinary skill in the art would likely understand the first functionality as performed by the disclosed RNN, but as the second functionality involves using the RNN the RNN does not appear to be reasonable linked as the element performing both functionalities. As such, there is no support for a means which performs the identified functionalities. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-8, 10, 13-15, 19, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky (US 8054317 B1) in view of Vinyals (Show and Tell: Lessons learned from the 2015 MSCOCO Image Captioning Challenge) and Brownlee (How to Implement a Beam Search Decoder for Natural Language Processing). 

Regarding Claim 1, 10, and 15: Wilensky teaches in a digital medium environment to generate color theme tags, a method implemented by a computing device, the method comprising:
receiving an indication of a color theme, the indication of the color theme comprising an indication of multiple colors in a color space (In the example, Color Theme P 900 is inputted into the color theme application 34. See at least Column 12, Lines 40-42). 
determining multiple tags for the color theme, each of the multiple tags comprising at least one word that describes the color theme; and displaying the multiple tags as corresponding to the color theme (the color theme application 34 compares, determines and displays a list of suggested tags 910. See at least Column 12, Lines 43-44 and Fig. 6). 
a processor; and computer-readable storage media having stored thereon multiple instructions (See at least Column 3 Lines 57 through Colum 4 Line 31). 

Wilensky does not appear to disclose: 
generating a color theme embedding for the color theme by providing the indication of the multiple colors to a convolutional neural network that generates the color theme embedding from the indication of the multiple colors for the color theme;
determining multiple tags for the color theme by providing the color theme embedding to a recurrent neural network that generates multiple tags for the color theme from the color theme embedding and an initial tag, each of the multiple tags comprising at least one word that describes the color theme, the recurrent neural network generating one or more tags in each of multiple iterations until a product of probabilities for the one or more tags in one of the multiple iterations is less than a threshold amount, the multiple tags for the color theme including the one or more tags generated in each of the multiple iterations

However, Vinyals teaches:
receiving an indication of a image, the indication of the image comprising an indication of multiple colors in a color space (“a single joint model that takes an image I as input” See at least Page 1). 
generating a image embedding for the image by providing the indication of the image to a convolution neural network that generates the image embedding from the indication of the image (“ it has been convincingly shown that CNNs can produce a rich representation of the input image by embedding it to a fixed-length vector, such that this representation can be used for a variety of vision tasks [28]. Hence, it is natural to use a CNN as an image “encoder”, by first pre-training it for an image classification task and using the last hidden layer as an input to the RNN decoder that generates sentences (see Fig. 1).” See at least Page 1 and 2).
determining multiple tags for the image by providing the image embedding to a recurrent neural network that generates multiple tags for the image from the image embedding and an initial tag, each of the multiple tags comprising at least one word that describes the image , the recurrent neural network generating one or more tags in each of the multiple iterations until the one or more tags in the multiple iterations is a threshold amount, the multiple tags for the image including the one or more tags generated in each of the multiple iterations (“using the last hidden layer as an input to the RNN decoder that generates sentences (see Fig. 1).” See at least Page 2 and Fig. 1: “A group of people shopping at an outdoor market.” Fig. 1 Caption: “a language generating RNN. It generates complete sentences in natural language from an input image, as shown on the example above.” Also: “Fig. 3. LSTM model combined with a CNN image embedder (as defined in [24]) and word embeddings”. See 0 of first iteration.  Also: “There are multiple approaches that can be used to generate a sentence given an image, with NIC. The first one is Sampling where we just sample the first word according to p1, then provide the corresponding embedding as input and sample p2, continuing like this until we sample the special end-of-sentence token or some maximum length.” See at least Page 4). 
determining a product of probabilities for the one or more tags in one of the multiple iterations (“Thus, we propose to directly maximize the probability of the correct description given the image by using the following formulation: 
    PNG
    media_image1.png
    40
    185
    media_image1.png
    Greyscale
where θ are the parameters of our model, I is an image, and S its correct transcription. Since S represents any sentence, its length is unbounded. Thus, it is common to apply the chain rule to model the joint probability over S0, . . . , SN , where N is the length of this particular example as 
    PNG
    media_image2.png
    51
    238
    media_image2.png
    Greyscale
 where we dropped the dependency on θ for convenience. At training time, (S, I) is a training example pair, and we optimize the sum of the log probabilities as described in (2) over the whole training set using stochastic gradient descent (further training details are given in Section 4). See at least Page 2 and 3. Also: “The definition of the gates and cell update and output are as follows: … pt+1 = Softmax(mt).”See at least Page 3). 
and displaying the multiple tags as corresponding to the image “producing a target sequence of words S = {S1, S2, . . .} where each word St comes from a given dictionary, that describes the image adequately.” See at least Page 1. Also: “Table 3 shows some samples when returning the N-best list from our beam search decoder instead of the best hypothesis.” See at least Page 7 and Table 3). 
Wilensky provides a system for generating tags based on a color scheme, which differs from the claimed invention by the substitution of Wilensky’s weight based description determination for an embedding and RNN based description determination. However, Vinyals demonstrates that the prior art already knew of using convolution neural networks to generate embeddings, and then feeding those embedding into a recurrent neural network to determine descriptions. One of ordinary skill in the art would have easily substituted Vinyals techniques into the system of Wilensky to produce descriptions of color 

Additionally, Brownlee teaches the recurrent neural network generating tags in each of multiple iterations until a product of probabilities for the one or more tags in one of the multiple iterations is less than a threshold amount (“We can define a function to perform the beam search for a given sequence of probabilities and beam width parameter k. At each step, each candidate sequence is expanded with all possible next steps. Each candidate step is scored by multiplying the probabilities together.” See at least Page 3. Also: “The search process can halt for each candidate separately either by reaching a maximum length, by reaching an end-of-sequence token, or by reaching a threshold likelihood.” See at least Page 3). 
	Wilensky and Vinyals suggests using convolutional neural networks and recurrent neural networks to produce descriptions of color themes, which differs from the claimed invention by the substitution of Vinyals’ apparently not probability based termination condition for the recurrent neural network with a probability threshold termination condition. However, Brownlee demonstrates that analogous processing systems were known to have probability threshold termination conditions. Note the close connection between these references such that Brownlee’s processing system specifically involves a beam search algorithm for recurrent neural networks, and that Vinyals discusses using a beam search algorithm for their recurrent neural network but does not expressly indicate that the terminating condition could be probability threshold based. One of ordinary skill in the art could have trivially substituted Brownlee’s termination condition into the system of Wilensky and Vinyals. Further, one of ordinary skill in the art would have recognized that such a substitution would have resulted in a system which would stop processing once a threshold quality description had been produced. As such, the identified substitution, and the claimed invention, would have been obvious to one of ordinary skill in the art before the effective 

Regarding Claim 2: Wilensky in view of Vinyals and Brownlee teaches the above limitations. Additionally, Wilensky discloses the multiple colors comprising five colors (one color theme may have five colors. See at least Column 6, Lines 43-44 and Fig. 6). 

Regarding Claim 5 and 13: Wilensky in view of Vinyals and Brownlee teaches the above limitations. Further, Vinyals teaches the recurrent neural network comprising a Long Short Term Memory (LSTM) recurrent neural network (“To make the above RNN more concrete two crucial design choices are to be made: what is the exact form of f and how are the images and words fed as inputs xt. For f we use a Long-Short Term Memory (LSTM) net, which has shown state-of-the art performance on sequence tasks such as translation.” See at least Page 3). The motivation to combine Wilensky, Vinyals, and Brownlee is the same as explained under claim 1 above, and is incorporated herein. 

Regarding Claim 6, 14, and 19: Wilensky in view of Vinyals and Brownlee teaches the above limitations. Further, Vinyals teaches the LSTM recurrent neural network having as initial inputs a pre-configured initial word and the embedding (An “encoder” RNN reads the source sentence and transforms it into a rich fixed-length vector representation, which in turn in used as the initial hidden state of a “decoder” RNN that generates the target sentence. Here, we propose to follow this elegant recipe, replacing the encoder RNN by a deep convolution neural network (CNN).  Page 1.  … . Hence, it is natural to use a CNN as an image “encoder”, by first pre-training it for an image classification task and using the last hidden layer as an input to the RNN decoder that generates sentences (see Fig. 1). See at least Page 1. Also: Training The LSTM model is trained to predict each word of the sentence after it has seen the image as well as all preceding words as defined by p(St|I, S0, . . . , St−1). See at least Page 3. Also: Note that we denote by S0 a special start word and by SN a special stop word which designates the start and end of the sentence. In particular by emitting the stop word the LSTM signals that a complete sentence has been generated. Both the image and the words are mapped to the same space, the image by using a vision e. See at least Page 4). The motivation to combine Wilensky, Vinyals, and Brownlee is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 7: Wilensky in view of Vinyals and Brownlee teaches the above limitations. Additionally, Vinyals teaches the LSTM recurrent neural network including an embedding map that maps words to an M-dimensional space in which words that appear together in many instances are mapped closer to one another than words that do not appear together in many instances (Both the image and the words are mapped to the same space, the image by using a vision CNN, the words by using word embedding We. See at least Page 4). The motivation to combine Wilensky, Vinyals, and Brownlee is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 8 and 20: Wilensky in view of Vinyals and Brownlee teaches the above limitations. Additionally, Wilensky discloses known color themes and corresponding user-selected tags (users can create a color theme for a new home office and associate the color theme with one or more tags, such as "cozy," "rebirth," etc. See at least Column 1, Lines 43-45). Further, Vinyals teaches training the LSTM recurrent neural network using known image and corresponding tags (“The RNN is trained in the context of this single “end-to-end” network.” See at least Page 2.  Also: “At training time, (S, I) is a training example pair, and we optimize the sum of the log probabilities as described in (2) over the whole training set using stochastic gradient descent (further training details are given in Section 4).” See at least page 3. Also: , if we denote by I the input image and by S = (S0, . . . , SN ) a true sentence describing this image. See at least Page 4). The motivation to combine Wilensky, Vinyals, and Brownlee is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 21: Wilensky in view of Vinyals and Brownlee teaches the above limitations. Additionally, Vinyals teaches wherein each of the multiple tags is one of a set of tags, and wherein the set of tags includes most commonly appearing tags in a set of training data used to train the recurrent neural network (The LSTM model is trained to predict each word of the sentence after it has seen the image as well as all preceding words as defined by p(St|I, S0, . . . , St−1). … where we represent each 

Regarding Claim 22: Wilensky in view of Vinyals and Brownlee teaches the above limitations. Additionally, Vinyals teaches an initial tag appearing in a set of training data used to train the recurrent neural network (The LSTM model is trained to predict each word of the sentence after it has seen the image as well as all preceding words as defined by p(St|I, S0, . . . , St−1). … where we represent each word as a one-hot vector St of dimension equal to the size of the dictionary. See at least Page 3 and 4).
Wilensky in view of Vinyals and Brownlee provides a system for generating a description of an image that requires an initial word. Because the system uses the words in the training data, the input word comes from a finite set of words associated with the training data. One of ordinary skill in the art could have perused this finite set of words with a reasonable expectation of success, and in doing so would try the most common word of the set. Further, one of ordinary skill in the art would have been further motivated to select the initial word from the more common words of the finite set of words. Because the system is optimizing a probability of a sequence of words, and because a more common words will be associated with a higher probability, one of ordinary skill in the art would have recognized that the more common words would be likely to contribute to a higher probability sequence, making those words better for the initial word. From this set of common words amongst the finite set of words, it would have been obvious to try the most common word. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Wilensky and the teachings of Vinyals and Brownlee. 

Claims 3, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky (US 8054317 B1) in view of Vinyals (Show and Tell: Lessons learned from the 2015 MSCOCO Image Captioning Challenge) and Brownlee (How to Implement a Beam Search Decoder for Natural Language Processing), and further in view of Fan et al. (US 2020/0034645 A1)

Regarding Claim 3, 11, and 16: Wilensky in view of Vinyals and Brownlee teaches the above limitations. Wilensky does not appear to disclose the convolutional neural network having a convolutional layer that includes multiple convolutional filters, the generating the embedding including using a different one of the multiple convolutional filters to analyze each different pair of colors in the multiple colors. 
	However, Fan teaches a convolution neural network having a convolutional layer that includes multiple convolutional filters, the using the convolution neural network including using a different one of the multiple convolutional filters to analyze different pairs of data elements in the multiple colors (FIG. 1 is a diagram illustrating convolutional neural network (CNN) architecture in one embodiment. In an embodiment the CNN provides for sparse ROI feature representation, compact FC layers, class-aware feature selection and object recognition and bounding box regression. A CNN model may include input data 102, which may be convolved with one or more kernels, filters or convoluational layers, and generate feature maps 104. Briefly, a CNN kernel or filter is convolved with input data for detecting a feature. A CNN can have multiple kernels, filters or convoluational layers, for example, each of which may be convolved with input data, to detect a respective feature. A feature map represents a map of detected feature in input data. See at least [0017]). 
	Wilensky, Vinyals, and Brownlee suggests a system which extracts embeddings from inputs based on a convolutional neural network, which differs from the claimed invention by the substitution of a multi-kernel convolutional layer for Wilensky’s generic convolutional layer. However, Fan demonstrates that the prior art already knew of convolutional layers including multiple kernels. One of ordinary skill in the art could have easily substituted multi-kernel layer of Fan into the system of Wilensky, Vinyals, and Brownlee. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which could extract multiple features of the color themes. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Wilensky and the teachings of Vinyals, Brownlee, and Fan.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilensky (US 8054317 B1) in view of Vinyals (Show and Tell: Lessons learned from the 2015 MSCOCO Image Captioning .

Regarding Claim 4: Wilensky in view of Vinyals and Brownlee teaches the above limitations. Additionally, Wilensky discloses the receiving comprising receiving the multiple colors via user selection of the multiple colors (a user accesses a web site or initiates a color theme application and creates or selects a 5-part color theme. See at least Column 3, Lines 7-9). However, Wilensky does not disclose a color wheel display representing the color space.
	However, Hussie teaches user selection of colors on a color wheel display representing the color space (the Color Selection page, illustrated in FIG. 2, displays a color wheel and hue page from which an artist can select colors they would like to work with on a palette. See at least [0020]). 
	Wilensky, Vinyals, and Brownlee suggests a system which involves users selecting colors for a theme, upon which the claimed invention’s use of a color wheel to select colors can be seen as an improvement. However, Hussie demonstrates that the prior art already knew of selecting colors through a color wheel display. One of ordinary skill in the art could have trivially applied the techniques of Hussie to the system of Wilensky, Vinyals, and Brownlee for the selection of colors. Further, one of ordinary skill in the art would have recognized that such an application of Hussie would have resulted in an improved system which would let users intuitively and easily pick colors for their themes. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Wilensky and the teachings of Vinyals, Brownlee, and Hussie.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky (US 8054317 B1) in view of Vinyals (Show and Tell: Lessons learned from the 2015 MSCOCO Image Captioning Challenge) and Brownlee (How to Implement a Beam Search Decoder for Natural Language Processing),, and further in view of Barak (US 2016/0042225 A1). 

Regarding Claim 9 and 17: Wilensky in view of Vinyals and Brownlee teaches the above limitations. Wilensky does not appear to disclose receiving user selection of at least one tag of the one or more tags; and saving an indication of the at least one tag as corresponding to the color theme.
	However, Barak teaches receiving user selection of at least one tag of one or more tags (The photo tag suggestion module 120 may be configured to generate a set of suggested photo tags for the subset of photos identified by the facial recognition module 118. For some embodiments, the photo tag suggestion module 120 may generate XY tags based on the results of the facial recognition module 118, where the XY tags correspond with the specific user's location in each photo in the subset of photos provided by the facial recognition module 118. Before the set of suggested photo tags are saved (e.g., committed to the social graph data 110), the photo tag suggestion module 120 may provide the set of suggested photo tags to the user input module 122 to elicit a response from the user with respect to one or more of the set of suggested photo tags. See at least [0049]) and saving an indication of the at least one tag as corresponding to the material (The user input module 122 may be configured to present or otherwise provide the user with the set of suggested photo tags generated by the photo tag suggestion module 120. The user input module 122 may utilize a graphical user interface, such as the one provided by the photo tagging module 106, to request responses from the user with respect to the set of suggested photo tags. In some embodiments, the user input module 122 may provide the user with a set of response options for one or more of the set of suggested photo tags. As described herein, example response from the user may include, but are not necessarily limited to, confirming one of the suggested photo tags, declining (e.g., rejecting) one of the suggested photo tags, or taking no action with respect to one of the suggested photo tags. Where the user confirms one of the suggested photo tags, that one suggested photo tag may be saved to the social graph data 110 in association with its respective photo. See at least [0050]). 
	Wilensky, Vinyals, and Brownlee suggests a system which involves suggesting tags to users, upon which the claimed invention’s selection based saving of tags can be seen as an improvement. However, Barak demonstrates that the prior art already knew of such selection based saving of tags. One of ordinary skill in the art could have trivially applied the techniques of Barak to the system of Wilensky, 

Subject Matter Eligibility
Claim 1, which is representative of claims 10 and 15, recites in part, a method the method comprising: receiving an indication of a color theme, the indication of the color theme comprising an indication of multiple colors in a color space; generating a color theme embedding for the color theme  determining multiple tags for the color theme, each of the multiple tags comprising at least one word that describes the color theme; displaying the multiple tags as corresponding to the color theme. These limitations set forth a concept of receiving a color theme and providing descriptive words associated with the color theme. Note MPEP 2106.04(a)(2) which discusses how “Claims can recite a mental process even if they are claimed as being performed on a computer.” The present claims describe using a computer as a tool to perform the identified concept. As such, the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate an abstract idea into a practical application. Claim 1 recites the additional element of a computing device. Claim 10 recites the additional element of a system comprising an input device and a display device. Claim 15 recites the additional element of a computing device comprising a processor and a computer-readable storage media. The claims further recite the additional element of convolutional neural network. The claims further recite the additional element of a recurrent neural network, the recurrent neural network generating tags until a product of probabilities for the tags is less than a threshold amount. Note that one of ordinary skill in the art would recognize this termination condition as described in the specification at [0065] as an alternative to two other express examples (“the number of iterations can be a particular number (e.g., 3 or 5), can be based on probabilities output by the softmax . 

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-20: Amended claim 1 recites a specific technique for determining how many iterations of the recurrent neural network to perform in generating the tags for a color theme. 
Examiner’s Response: Applicant's arguments filed 7 December 2021 have been fully considered. The rejection under 101 is withdrawn for the reasons explained above. 

Applicant’s Argument Regarding 112(b) Rejections of claims 10-14: Applicant amends the claims as discussed during the interview and indicated above to address these issues. 
Examiner’s Response: Applicant's amendments filed 7 December 2021 have been fully considered, and they resolve the identified issue. The existing rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 103 Rejections of claims 1-20: The asserted references of record do not disclose, teach or suggest the subject matter of this amendment. 
Examiner’s Response: Applicant's arguments filed 7 December 2021 have been fully considered but they are rendered moot by the amendment of claims 1, 10, and 15.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-03-25